Citation Nr: 0029292	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  97-20 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from December 1962 to May 
1966.

The issue of entitlement to service connection for diabetes 
was denied by rating decision in July 1973 with notice to the 
veteran in that same month, and by rating decision in October 
1995, with notice to the veteran in that same month.  
Following the issuance of a Statement of the Case, no timely 
substantive appeal was filed.

In Evans v. Brown, 9 Vet. App. 273 (1996), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
indicated that in determining whether new and material 
evidence has been submitted, it is necessary to consider the 
evidence added to the record since the last time a claim was 
denied on any basis.  The current claim arises from the 
veteran's June 1997 claim for entitlement to service 
connection for diabetes; thus, the Board will address the 
issue of whether new and material evidence has been submitted 
since the last prior final rating decision in October 1995.

This appeal arises from a June 1997 rating decision from the 
Roanoke, Virginia Regional Office (RO) that determined that 
new and material evidence to reopen the veteran's claim for 
service connection for diabetes had not been submitted.  A 
Notice of Disagreement was filed in July 1997 and a Statement 
of the Case was issued in July 1997.  A substantive appeal 
was filed in July 1997 with a request for a hearing at the RO 
before a local hearing officer.  The veteran failed to appear 
for a hearing scheduled in March 1998.  

Additionally, by rating decision in October 1995, an 
increased rating for service connected epididymitis and 
prostatitis was denied.  A Notice of Disagreement was filed 
in October 1995 and a Statement of the Case was issued in 
November 1995.  A substantive appeal was filed in April 1996 
with no hearing requested.  In May 1997, the veteran 
indicated that he was withdrawing his appeal as to the issue 
of entitlement to an increased rating for service connection 
epididymitis with prostatitis.  

This case was remanded in February 2000 for further 
development.  The case was thereafter returned to the Board.


FINDINGS OF FACT

1.  By a rating action dated in October 1995, the RO denied 
service connection for a diabetes mellitus.  The veteran was 
notified of that decision in that same month.

2.  The veteran did not timely appeal that determination, and 
it became final.

3.  The additional evidence submitted in connection with the 
claim to reopen has not been considered previously and is so 
significant that it must be considered with all the evidence 
of record to fairly decide the claim.  


CONCLUSIONS OF LAW

1.  The October 1995 decision of the regional office that 
denied service connection for diabetes mellitus is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302 
(1999).

2.  Evidence received since the October 1995 RO decision is 
new and material, and, thus, the claim for service connection 
for diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in December 1962, no 
history of sugar or albumin in the urine was reported.  On 
examination, the veteran's endocrine and genito-urinary 
systems were clinically evaluated as normal.  A urinalysis 
was negative for albumin and sugar.  

On a separation examination in April 1966, no history of 
sugar or albumin in the urine was reported.  On examination, 
the veteran's endocrine and genito-urinary systems were 
clinically evaluated as normal.  A urinalysis was negative 
for albumin and sugar.  It was noted that the veteran had 
epididymitis and prostatitis, recurrent, in service.  

On a VA examination in May 1973, the veteran reported that 
around 1967 or 1968, he had onset of frequency of urination.  
He saw a genito-urinary physician and was found to have 
diabetes.  The diagnoses included diabetes.  

In June 1973, the veteran filed a claim for service 
connection for diabetes.  

By rating action of July 1973, service connection for 
diabetes mellitus was denied.  The RO indicated that a 
statement submitted by Dr. Fred Cruser showed that the 
veteran was last treated in March 1971.  A diagnosis of 
diabetes was in June 1970.  The report from Dr. Cruser cannot 
be located in the record.  The veteran was notified of this 
decision that same month.

In March 1994, the veteran filed a claim for service 
connection for diabetes.  

Records from Carl H. Bivens, M.D., from July 1989 to January 
1994 show that the veteran was seen for treatment for 
disabilities to include diabetes.  

Records from Burrell Memorial Hospital from November 1974 to 
June 1978 show the veteran was admitted in May 1973, November 
1974, August 1975, January 1976, November 1976, June 1977, 
and June 1978, for treatment for disabilities to include 
diabetes mellitus.  

A VA outpatient record from March 1994 shows that the veteran 
was treated for disabilities to include diabetes mellitus.  

Received in June 1995 was a record from Jefferson Surgical 
Clinic from March 1967 wherein the veteran reported 
complaints to include frequency of voiding.  The veteran's 
urine was clear to microscopic and chemical analysis.  It was 
noted that this probably represented a mild engorged 
prostatitis.  Additionally, a November 1967 report from 
Jefferson Surgical Clinic notes that the veteran's urine was 
clear to microscopic and chemical analysis.  The prostate was 
currently normal.  

Associated with the file was a February 1985 record from 
Edgar B. Cutter, M.D., wherein it was noted that the veteran 
had known severe diabetes.  The veteran had developed a 
severe constriction and inflammation of an uncircumcised 
foreskin.  The diagnoses included phimosis secondary to 
diabetes mellitus.  

Associated with the file was a record from William W. S. 
Butler, III, from June 1970 who indicated that the veteran 
was seen for the first time that day with complaints of 
urinary frequency for a month.  He had lost twenty pounds in 
that length of time.  He had been in Burrell Memorial 
Hospital in May with a strained back.  Apparently there was 
no evidence of diabetes then.  It was noted that the veteran 
had severe diabetes.  

In June 1995, the veteran filed a request to reopen his claim 
for service connection for diabetes.  

By rating action of October 1995, it was determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for diabetes.  The 
veteran was notified of this decision that same month.  The 
veteran filed a Notice of Disagreement as to this rating 
action in October 1995 and a Statement of the Case was issued 
in November 1995, however, an appeal was not perfected as to 
this issue.

Evidence received subsequent to the October 1995 rating 
action includes the following: 

VA outpatient records from November 1995 to February 1996 
that include treatment for disabilities not currently at 
issue and treatment for diabetes mellitus.  There are 
notations that the veteran complained of frequency of 
urination.  The assessment was bladder outlet obstruction 
symptoms and history of prostatitis/epididymitis. 

A VA outpatient record from April 1996 notes that the veteran 
was seen for bladder outlet obstruction symptoms and 
hypertension.  He had a history of insulin dependent diabetes 
mellitus.  He complained of nocturia.  His sugars were well 
controlled.  The assessments included hypertension, bladder 
outlet obstruction symptoms, and diabetes mellitus.

A VA outpatient record from June 1996 notes that the veteran 
was seen for follow up of hypertension, diabetes mellitus, 
and bladder outlet obstruction symptoms.  He had urination 
frequency.  His sugars ranged from 140 to 180.  The 
assessments included diabetes mellitus, bladder outlet 
obstruction symptoms, and hypertension.  

On a VA examination from January 1997, the veteran complained 
of urinary frequency and pain in the lower back.  He reported 
that he was in the hospital in service for a right testicle 
injury and they found out he was a diabetic but the doctor 
did not write it down.  Since 1965, he had two or three 
episodes of epididymitis and prostatitis.  As to his current 
complaints regarding urinary frequency, the veteran did not 
think it was due to his diabetes since the diabetes was in 
control.  The diagnoses included insulin dependent diabetes, 
chronic epididymitis, chronic prostatitis.  

VA outpatient records from September 1996 to January 1997 
show that the veteran was assessed as having disabilities, 
including insulin dependent diabetes mellitus, hypertension, 
and bladder outlet obstruction symptoms.  

A VA outpatient record from April 1997 shows that the veteran 
was treated from insulin dependent diabetes mellitus and 
hypertension.  

In June 1997, the veteran filed a request to reopen his claim 
for service connection for diabetes.

In a June 1997 statement, a VA provider reported that the 
veteran was an insulin dependent diabetic.  He had been on 
insulin since 1969.  In 1967, the veteran complained of 
frequent urination.  There was a possibility that the 
frequent urination could have been due to diabetes, but other 
causes of frequent urination are also possible.  

By rating action in June 1997, the RO informed the veteran 
that new and material evidence had not been submitted to 
reopen his claim for service connection for a diabetes.  The 
current appeal to the Board arises from this decision.

Associated with the file in July 1997 were copies of the 
March 1967 and November 1967 reports from Jefferson Surgical 
Clinic. 

Associated with the file were records from Lewis Gale 
Hospital, Inc., from February 1976 that notes that the 
veteran was seen for evaluation of diabetes.  He had been a 
diabetic since 1971 but had never taken insulin.  The 
diagnoses included diabetes mellitus, adult onset, and 
essential hypertension, diet controlled.  

Entered into the claims folder was a copy of a service 
medical record discussing chronic epididymitis.

Entered into the claims folder were VA outpatient records 
from October 1999 to December 1999 discussing disabilities 
not at issue in the current appeal.  Additionally it was 
noted that the veteran had diabetes mellitus.

Received in January 2000 was an MRI of the lumbar spine.  

Received in February 2000 were duplicates of private 
treatment records from Dr. Bivens from September 1991 to 
December 1993.

II.  Analysis

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1999).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Caselaw provides for a three-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  
Legislation was enacted subsequent to these cases which 
eliminated the well grounded claim requirement.  See H.R. 
405, the Floyd D. Spence National Defense Authorization Act 
for FY 2001, Title XVI Subtitle B, § 1611 (October 30, 2000).

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.  
In the February 2000 Supplemental Statement of the Case, the 
RO considered the current criteria.

The evidence submitted since the October 1995 RO decision 
includes physicians' reports that show continued treatment 
for diabetes mellitus as well as treatment records for other 
disabilities.  The evidence is cumulative of evidence 
considered previously by the RO.  That is, it merely shows 
continued treatment for diabetes mellitus.

In addition to the above evidence, a June 1997 statement was 
received from a VA provider.  He opined that there was a 
possibility that the veteran's complaints of frequent 
urination in 1967 could have been due to diabetes, although 
it was noted that other causes of frequent urination were 
also possible.  This statement is sufficient to reopen the 
veteran's claim.  It is new in that it has not been 
considered previously and it is not cumulative of evidence 
already of record.  It is also material as it bears directly 
and substantially upon the matter under consideration and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 

Having found that the evidence is new and material and must 
be considered in conjunction with all the evidence of record, 
the VA is required to comply with the duty to assist under 
38 U.S.C.A. § 5107.  The need to further develop the claim is 
discussed in the REMAND section below.


ORDER

To the extent that the claim is new and material, the appeal 
is granted subject to the REMAND decision below.


REMAND

VA has a duty to provide the veteran with a VA examination, 
where as in this case, such examination may substantiate 
entitlement to the benefit sought.  38 U.S.C.A. § 5107(a).  
In addition, prior to ordering the examination an attempt 
should be made to obtain additional information in order to 
complete the record.  Accordingly, the case is REMANDED to 
the RO for the following action:

1.  Inquiry should be made of the veteran 
as to whether he has a copy of the letter 
prepared in support of his claim by Dr. 
Fred Cruser in the early 1970's.  If so, 
the veteran should furnish the RO with a 
copy of this letter.  If not, a current 
address for this physician should be 
provided.

2.  The RO should attempt to obtain 
clinical records from Dr. Fred Cruser 
pertaining to his treatment of the 
veteran, especially those dating back to 
the late 1960's and 1970.  Jefferson 
Surgical Clinic should be asked to 
provide any reports of laboratory tests 
pertaining to the veteran in the late 
1960's and the 1970's.  Endocrinology 
Associates should be asked if they have 
any treatment records pertaining to the 
veteran in the late 1960's and 1970's.  
If so, the clinical records should be 
forwarded to the VA.  Finally, the 
veteran should be asked to provide the 
names and addresses of any other medical 
providers who may have treated him for 
diabetes postservice, especially during 
the early postservice years.  All 
indicated records, to include VA 
treatment records, should be obtained.  

3.  The veteran should be afforded a VA 
endocrine examination.  The claims folder 
should be made available to the examiner 
for review before the examination.  After 
reviewing the record and examining the 
veteran, the examiner should opine 
whether it is at least as likely as not 
that diabetes mellitus had its onset in 
service or was manifested within one year 
postservice.  In particular, the examiner 
should note whether it is at least as 
likely as not that the complaints of 
frequent urination within one year 
postservice were a manifestation of 
diabetes mellitus.  The underlined 
standard of proof should be utilized in 
formulating a response.  The reasons and 
bases for any conclusion reached should 
be discussed.  The physician should 
review the June 1997 opinion from the VA 
provider and note whether he agrees or 
disagrees with the opinion and the 
reasons thereof.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.

The law requires full compliance with all orders of this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals


 

